Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 17/272,298 filed on 2/27/21. Claims 1 - 14 has been examined.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1 – 6, 8, 10, 12 – 14 is/are rejected under 35 U.S.C. 103 as being obvious over Rabb et al. (US 2017/0132909, Rabb hereafter) in further view of Kennedy, Jr et al. (US 2010/0178929, Kennedy hereafter).
Regarding claim 1, Rabb teaches A system for selecting one or more devices in a wireless network for: 
transmitting, receiving and/or processing a radio frequency signal for presence and/or location detection (Some of the sensors may, for example, be motions sensors, including passive infrared sensors used for motion detection, light sensors, cameras, microphones, entryway sensors, smart light switches, as well as mobile device scanners that may use Bluetooth, WiFi, RFID, or other wireless devices as sensors to detect the presence of devices such as smartphones, tablets, laptops, or fobs, paragraph 29); and
wherein said system comprising at least one processor configured to (processing equipment, processor, Fig. 1 – 2, paragraph 19): 
determine a suitability of each of a plurality of devices for transmitting, receiving and/or processing a radio frequency signal for presence and/or location detection while leaving sufficient resources for network communication, wherein said plurality of devices comprises at least one light device (The credentials manager 150 may associate restricted credentials with a schedule that indicates when the restricted credentials are usable, how long they are valid for after being used, and when their expiration conditions are near. The credentials manager 150 may also associate restricted credentials with expiration conditions based on resource usage, paragraph 51, 41); and wherein network communication comprises transmitting network messages of a lighting control system (The hub computing device may use signals received from the sensors to determine how many occupants, including people and pets, are in the environment, generating an occupancy estimate based on motion sensing, voice, face, and motion recognition through cameras, changing light levels reported by light sensors, turning on and off of smart light switches, and detection of computing devices, such as smartphone or tablets, or fobs associated with residents of the environment or guests in the environment, or pets, paragraph 39); 
select a subset of devices from said plurality of devices based on said suitability determined for each of said plurality of devices (The mode selector 130 may change the security system of the smart home environment to a disarmed mode. The disarmed mode may be based on the access associated with the restricted credentials, paragraph 54), and 
instruct at least one of said subset of devices to act as a device for transmitting, receiving and/or processing a radio frequency signal for presence and/or location detection (The mode selector 130 may, for example, disarm entryway sensors and motion sensors which monitor entryways and rooms to which the restricted credentials permit access, while keeping sensors armed for rooms to which the restricted credentials do not permit access. The mode selector 130 may also adjust controls 220 of the smart home environment, such as thermostats, light switches, and locks, based on the disarmed mode selected based on the restricted credentials, paragraph 54). However, does not specifically disclose performing network communication.
Kennedy teaches performing network communication (some cells may have sectors that are fully loaded and where traffic is blocking up, while other sectors of the same cell are well below peak loading and have spare capacity, On a larger scale, high traffic areas such as highway interchanges, urban centers and shopping centers create hot spots that strain capacity even while other network resources go unused in low-traffic areas, paragraph 14, 64). 
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Kennedy’s network communication based on the data need with the method of Robb. One would be motivated to combine these teachings because in doing so it will reduce the interference.
	
Regarding claim 2, Rabb with Kennedy teaches A system as claimed in claim 1, Rabb further teaches wherein said at least one processor is configured to determine at least part of said suitability of a device of said plurality of devices by assessing expected and/or past use of a lighting and/or network function of said device and/or any other expected and/or past use of said device (The machine learning system may be, for example, a Bayesian network, artificial neural network, support vector machine, or any other suitable statistical or heuristic machine learning system type. The machines learning system may be trained through the usage of issued restricted credentials. For example, a particular person who uses restricted credentials may repeatedly leave 3 hours before their restricted credentials expire. The machine learning system may adjust the expiration condition of the restricted credentials so that they expire earlier., paragraph 44).

Regarding claim 3, Rabb with Kennedy teaches A system as claimed in claim 1, Rabb further teaches wherein said at least one device uses a first protocol to transmit, receive and/or process said radio frequency signal and a second protocol to transmit and/or receive network messages (signal parameters at each sensor based on geo-location, paragraph 29 - 30).

Regarding claim 4, Rabb with Kennedy teaches A system as claimed in claim 1, Kennedy further teaches wherein said at least one processor is configured to determine at least part of said suitability of a device of said plurality of devices by assessing at least one of: said device's hardware capabilities, said device's one or more RF characteristics, said device's mounting orientation, wireless interference close to said device, and whether said device is operated by a battery-operated wall switch or a legacy wall switch, an occupancy sensor, a motion sensor, a sensor bundle, a window blind controller and/or a mains-powered wireless switch (the wireless location sensor 30 and one that resides at the mobile switch that tasks the wireless location sensor groups to collect data, paragraph 10).
Regarding claim 5, Rabb with Kennedy teaches A system as claimed in claim 1, Rabb further teaches wherein said at least one processor is configured to select said subset of devices as part of commissioning said plurality of devices and/or after commissioning said plurality of devices (The sensors may be, for example, low power motion sensors, such as a passive infrared sensor used for motion detection, light sensors, cameras, microphones, entryway sensors, smart light switches, mobile device scanners for detecting the presence of mobile computing devices or fobs via WiFi, Bluetooth, and RFID, and the like, paragraph 28).

Regarding claim 6, Rabb with Kennedy teaches A system as claimed in claim 1, Rabb further teaches wherein said at least one processor is configured to determine said suitability of each of said plurality of devices for transmitting, receiving and/or processing said radio frequency signal by determining a suitability of a plurality of groups of said plurality of devices for transmitting, receiving and/or processing said radio frequency signal, each of said plurality of groups comprising at least two of said plurality of devices (The credentials manager 150 may associate restricted credentials with a schedule that indicates when the restricted credentials are usable, how long they are valid for after being used, and when their expiration conditions are near. The credentials manager 150 may also associate restricted credentials with expiration conditions based on resource usage, paragraph 51, 41).

Regarding claim 8, Rabb with Kennedy teaches system as claimed in claim 1, Rabb further teaches wherein said least one processor is configured to determine whether a communication quality between a pair of said plurality of devices is below a certain threshold and determine said pair not to be suitable in dependence on said determination (For example, the credentials manager 150 may evaluate the received expiration condition, and determine if the expiration condition will be met in the near future, for example, within some threshold amount of time which may be a set amount of time, or may be based on the total amount of time for which the restricted credentials are valid. For example, the credentials manager 150 may determine that restricted credentials expire soon when 95% of the time for which the restricted credentials are valid has elapsed, for example, after 3 hours and 38 minutes for credentials which are valid for four hours, paragraph 71).

Regarding claim 10, Rabb with Kennedy teaches A system as claimed in claim 1, Rabb further teaches wherein said at least one processor is configured to determine at least part of said suitability of a device of said plurality of devices based on historical data relating to said device and/or by assessing said device's spatial location and/or environmental condition (A sensor also may be described in terms of the particular physical device that obtains the environmental information, paragraph 89).

Regarding claim 12, Rabb with Kennedy teaches A system as claimed in claim 1, Rabb further teaches wherein said at least one processor is configured to determine said suitability of each of said plurality of devices for transmitting, receiving and/or processing said radio frequency sensing signal for a certain type of detection (The sensors may be, for example, low power motion sensors, such as a passive infrared sensor used for motion detection, light sensors, cameras, microphones, entryway sensors, smart light switches, mobile device scanners for detecting the presence of mobile computing devices or fobs via WiFi, Bluetooth, and RFID, and the like, paragraph 28).

Regarding claim 13, the method substantially has same limitations as claim 1, thus the same rejection is applicable. 

Regarding claim 14, the non-transitory computer readable medium substantially has same limitations as claim 1, thus the same rejection is applicable. 
Allowable Subject Matter
7.	Claims 7, 9, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TANMAY K SHAH/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        
TANMAY K. SHAH
Primary Examiner
Art Unit 2632